NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ALBANY MOLECULAR RESEARCH, INC.,
Plaintiff-Appellan.t, -
AND
SANOFI-AVENTIS U.S. LLC,
Plaintiff-Appellont,
V.
DR. REDDY’S LABORATORIES, LTD~ AND
DR. REDDY’S LABORATORIES, INC.,
Defen,dants-Appellees.
2011-1232
Appeal from the United States District Court for the
District of NeW Jersey in case no. 09-CV-4638, Chief
Judge Ga1'rett E. BroWn, Jr.
ON MOTION
ORDER
The appellees move with consent (1) for a 7-day ex-
tension of time, until June 23, 2011, to file their brief, and

ALBANY MOLECULAR V. DR REDDYS LABS 2
(2) for a 7-day extension of time, until July 7, 2011, for
the appellants to file their reply briefs
Upon consideration thereof,
IT ls OR1)ERE:o THAT:
The motion is granted
JUN 2 3 2011
Date
cc: Paul H. Berg‘hoff, Esq.
AndreW P. Zappia, Esq.
Martin B. Pavane, Esq
s21
FOR THE COURT
lsi J an Horbal§,;
J an I-Iorba1y
C1erk 1
U.S. COU FOR
THE FE EF(‘J‘llSl`|’
JUN 23 2011
.lAN HDRBA|.Y
Cl.EHi
si°..,.
|"Rgn¢
§§